UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23 , 201 7 Commission File Number 000-8157 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 73-0237060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6801 Broadway Ext. , Suite 300 Oklahoma City, Oklahoma 73116-90 37 (405) 848-7551 (Address and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07 Submission of Matters to a Vote of Security Holders (a) Annual Meeting. On May 23, 2017, The Reserve Petroleum Company (the “Company”) held its 2017 Annual Meeting of Stockholders. (b) Matters Voted Upon; Voting Results. The following matters were submitted for a vote of the Company’s stockholders: 1. –Election of Eight Directors Broker Nominee For Against Abstentions Non-votes Robert T. McLain Robert L. Savage Marvin E. Harris, Jr. Jerry L. Crow William M. (Bill) Smith Doug S. Fuller Cameron R. McLain Kyle L. McLain 2. – Ratification of the Selection of HoganTaylor LLP as the Company’s
